EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 114 to Registration Statement No. 2-22019 on Form N-1A of our reports dated November 15, 2010, relating to the financial statements and financial highlights of Eaton Vance-Atlanta Capital Focused Growth Fund and Eaton Vance-Atlanta Capital SMID-Cap Fund, certain of the Funds constituting Eaton Vance Growth Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Growth Trust, for the year ended September 30, 2010, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts January 27, 2011
